At the hearing of the former appeal in this case (No. 843, March 24th, 1880, unreported,) this court did not consider the merits, but simply adjudged that there was error in this case in ordering a re-sale before the balance due by the purchaser at the first sale upon the cash portion of her bid was ascertained.
2. A purchaser of property sold under decree of foreclosure is liable for interest on the unpaid portion of the amount that was required by the order of sale to be paid in cash.
3. A purchaser of land under a decree of foreclosure having failed to comply, a re-sale was ordered, and pending appeal from this order, the land was re-sold and was purchased by the mortgagee, who took titles and receipted to the sheriff for the amount *613of bis bid, less the costs which he paid in cash; but upon the hearing of the appeal the order for re-sale was set aside as premature. Held, that this receipt of the mortgagee could not be claimed by the first purchaser as a credit upon the amount due on her unpaid bid.
April 25th, 1881.
Baushett & Lynch, for appellants. W. A. Clarh, contra.
4. Costs in an equity cause are in the discretion of the Circuit Court, and there appears in this case no abuse of that discretion.
5. A re-sale was again ordered to be made by the sheriff; whether the sheriff or the master was the proper officer to make this re-sale is a question which the purchaser at the first sale ma}^ raise only when sued for a deficiencyit cannot be made by her an objection to the order of sale. OPINION by
McIyee, A. J.,